Title: To James Madison from James Leander Cathcart, 15 June 1806
From: Cathcart, James Leander
To: Madison, James



Sir,
Philadelphia June 15th: 1806

I receiv’d your favor of the 10th: inst: in course of post, & since have been constantly employ’d in the execution of the duties assign’d me:  The Ambassador has seen every thing worthy notice in this City & its environs, & I had proposed to leave town on monday morning but am prevented by the eclipse which renders it improper to travel on that day, lest it might alarm the Ambassador, & then there would be no knowing to what extravagance his superstition might lead him.
The Ambassador has requested me to inform you that he would willingly dispense with the horses & cattle & will make such explanations to the Bey of Tunis as will be perfectly satisfactory: his ostensible motive for this request is because he thinks the vessel too small to afford them proper accommodation; but in reallity he is afraid that the filth which they will make may leak into the hold & spoil his Sugar & Coffee: he adds that at any future period Government may send them out in one of the Frigates if they are so disposed or at present they may substitute some other article to the amount of their value.
I intend to leave town on tuesday morning & would be happy to receive an answer relative to the horses &c directed to New York & request you to mention your determination to Mr: Brent whom I requested to procure them at Washington  I have the honor to continue with great respect & esteem Sir Yr: Obnt: Servt

James Leander Cathcart

